Examiner’s Comments
1.	This office action is in response to the terminal disclaimer received on 11/2/2021.
	Claim 1 has been canceled by applicant.
	Claims 2-21 are pending and have been examined on the merits, and now allowed.
Terminal Disclaimer
2.	The terminal disclaimer filed on 11/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9668730 and US 10588627 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 2-15, the terminal disclaimer overcome the rejection and place the claims in condition for allowance.
With respect to claims 16-21, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical device configured to fire a surgical anchor into target tissue, wherein the at least one surgical anchor is expelled from the end effector upon rotation of the at least one 
The prior arts of record (US20030009441 and US 20070038220) do not disclose or teach the limitation as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
11/12/2021